237 U.S. 611 (1915)
HOOD
v.
McGEHEE.
No. 281.
Supreme Court of United States.
Submitted May 13, 1915.
Decided June 1, 1915.
APPEAL FROM THE CIRCUIT COURT OF APPEALS FOR THE FIFTH CIRCUIT.
Mr. E. Howard McCaleb for appellants.
Mr. John P. Tillman for appellees.
*614 MR. JUSTICE HOLMES delivered the opinion of the court.
This is a bill to quiet title to land in Alabama. It was dismissed by the Circuit Court on demurrer and the decree was affirmed without further discussion by the Circuit Court of Appeals. 189 Fed. Rep. 205. 199 Fed. Rep. 989. The plaintiffs and appellants are children of the late General Hood and were adopted in Louisiana in 1880 by George T. McGehee, who bought the property in question in 1886. The defendants are McGehee's heirs if the Louisiana adoption does not entitle the plaintiffs to the Alabama land. The bill sets up that the adoption did entitle them to it by virtue of Article IV, § 1, of the Constitution and the Act of Congress in pursuance of the same, entitling the Louisiana record to full faith and credit. By the instrument of adoption the McGehee's `bind and obligate themselves to support, maintain and educate them [the plaintiffs] as if they were their own children; and hereby invest them with all the rights and benefits of legitimate children in their estate'; and the bill further sets up that the latter clause constituted a contract with the plaintiffs so to invest them. It alleges services as children to McGehee and also in advance to him of $8,600, being the plaintiffs' share of the Hood Relief Fund collected in the Southern States. Finally a familiar letter of McGehee to the plaintiffs, which has been probated as a will in Mississippi where McGehee lived, but is not alleged to have been admitted to probate in Alabama, is set forth, valeat quantum. It states that, with immaterial exceptions, `everything else of mine is to be yours equally divided' and that the letter will be valid as a will.
The alleged will is relied upon only as confirming the intent supposed to be expressed by the instrument of adoption and as showing that if the bill is dismissed it should be dismissed without prejudice. As there seems to be no ground for supposing that it could take effect on real estate *615 in Alabama it may be laid on one side. The other contentions were correctly disposed of by Judge Grubb in an accurately reasoned opinion. The Alabama statute of descents as construed by the Supreme Court of the State excludes children adopted by proceedings in other States. Brown v. Finley, 157 Alabama, 424. Lingen v. Lingen, 45 Alabama, 410. There is no ground upon which we can go behind these decisions, and the law so construed is valid. The construction does not deny the effective operation of the Louisiana proceedings but simply reads the Alabama statute as saying that whatever may be the status of the plaintiffs, whatever their relation to the deceased by virtue of what has been done, the law does not devolve his estate upon them. There is no failure to give full credit to the adoption of the plaintiffs, in a provision denying them the right to inherit land in another State. Alabama is sole mistress of the devolution of Alabama land by descent. Olmsted v. Olmsted, 216 U.S. 386.
The language relied upon as a contract was simply the language of adoption used in the duly authorized notarial act. It had its full effect by constituting the plaintiffs adopted children under the Louisiana law. It gave them whatever rights the Louisiana law attempted and was competent to give them as such children, and it did not purport to do more. As matter of supererogation we may repeat the remark of Judge Grubb that the proceeding gave the children all that was expected at the time, as it was effective in Louisiana and recognized in Mississippi, and that it cannot acquire a greater scope on the strength of a subsequent purchase in Alabama, or from McGehee's mistaken expectation that the land would descend to them.
Decree affirmed.